Ventura H




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 10, 2014

                                      No. 04-13-00887-CV

Aurora A. RODRIGUEZ, Israel Rodriguez, Edelmiro Romeo Alvarez, Silverio Simon Alvarez,
Anita Irma Guerra, Emilio Roman Alvarez, Adrian Alvarez, Teodoro Alvarez, Jr., and Primitivo
                                         Alvarez,
                                       Appellants

                                                v.

                                    Ventura HERNANDEZ,
                                           Appellee

                   From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-11-423
                          Honorable Jose Luis Garza, Judge Presiding

                                         ORDER
        The appellee’s brief was originally due to be filed on June 9, 2014. The appellee’s first
motion for extension of time was granted, extending the deadline for filing the brief to July 9,
2014. On July 7, 2014, the appellee filed a motion requesting an additional extension of time to
file the brief. Although the motion did not contain a specific extension request, the appellee’s
attorney verbally informed the court that he was requesting an additional thirty day extension, for
a total extension of sixty days. The motion is GRANTED. THIS IS THE FINAL
EXTENSION OF TIME THAT THE APPELLEE WILL BE GRANTED. The appellee’s
brief must be filed by August 8, 2014, or the case will be set “at issue” and will be submitted
without the appellee’s brief.

                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of July, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court